Citation Nr: 0301005	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  98-19 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for otitis media of 
the right ear.

2.  Timeliness of appeal from a March 2000 RO decision 
which found there was no clear and unmistakable error 
(CUE) in a December 1961 RO decision that severed service 
connection for otitis media of the right ear.


REPRESENTATION

Appellant represented by:	John F. Welch, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to 
September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 RO decision that denied an 
application to reopen a claim for service connection for 
otitis media.  The Board remanded the case in January 
2000.  In March 2000, the RO denied a claim that there was 
CUE in a December 1961 RO decision that severed service 
connection for otitis media of the right ear.  The Board 
remanded the case in September 2000 to permit the RO to 
issue a statement of the case (SOC) on the CUE issue, 
which the RO issued in December 2000.  In August 2001, the 
RO informed the veteran that his substantive appeal as to 
the CUE issue was not accepted because it was untimely.  
The Board also advised the veteran in February 2002 that 
his substantive appeal as to the CUE issue may not have 
been timely and sought clarification with regard to a 
request for a hearing.  Following a response from the 
veteran's attorney, the Board remanded the case for the 
scheduling of a hearing.  However, in October 2002, the 
veteran waived a hearing.  

The issues, as listed on the cover page, are now before 
the Board for review.  These issues are distinct from 
claims for service connection for hearing loss and for 
Meniere's disease; those claims were the subject of 
separate decisions and are not on appeal now.





FINDINGS OF FACT

1.  Service connection for otitis media of the right ear 
was severed by the RO in an unappealed December 1961 
decision.  Evidence received since the December 1961 RO 
decision is cumulative or redundant, or by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
otitis media of the right ear.

2.  By a March 2000 decision, the RO denied a claim that 
there was CUE in the December 1961 RO decision that 
severed service connection for otitis media of the right 
ear.  The RO notified the veteran and his designated 
representative of the March 2000 RO decision by 
correspondence on April 7, 2000.  The RO issued an SOC to 
the veteran and his designated representative on December 
8, 2000.  The veteran filed a substantive appeal on May 
15, 2001; such substantive appeal was untimely.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for otitis media of 
the right ear, and the December 1961 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.156 (2001).

2.  The veteran did not timely complete an appeal of the 
March 2000 RO decision that denied a claim of CUE in the 
December 1961 RO decision that severed service connection 
for otitis media of the right ear.  38 U.S.C.A. §§ 7104, 
7105, 7108 (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Navy from March 
1944 to September 1944.  

The veteran's service medical records show that at the 
March 1944 entrance examination, his ears were noted as 
being normal.  He was admitted for treatment of a 
discharge from the right ear in June 1944, diagnosed as 
chronic otitis media of the right ear.  A later service 
medical record notes that he had had a draining ear for 13 
years, but that at the time of enlistment he had been 
symptom-free and had considered the condition to be cured.  
The right eardrum was found to have been almost totally 
destroyed except for a slight anterior remnant that was 
thickened.  An August 1944 medical survey report noted 
that the veteran had had complaints of a discharging right 
ear since he was 8 years old and that the condition was 
aggravated by upper respiratory infections and swimming; 
he had been treated for his running ear for 8 years prior 
to service by private doctors.  The medical survey report 
concluded that the condition was not incurred in the line 
of duty, pre-existed service, and was not aggravated by 
service, and it was recommended that he be discharged from 
service due to the condition.  He was discharged from 
service in September 1944.  

In September 1944, the RO awarded service connection for 
right ear otitis media, and the rating decision recites 
that the condition was incurred in service.

An October 1945 VA examination confirmed that he had a 14-
year history of a right ear condition with discharges; the 
diagnosis was otitis media of the right ear.  

Later RO decisions confirmed and continued compensation 
for right ear otitis media.

In September 1961, pursuant to instructions from the VA's 
Director of the Compensation and Pension Service to review 
a cross-section of decisions, the veteran's case was 
reviewed by the RO to determine if the grant of service 
connection for right ear otitis media was proper.  In 
September 1961, the RO proposed to sever service 
connection for otitis media on the grounds that the 
original grant of service connection had been based on 
CUE.  The RO found that the September 1944 RO decision 
which granted service connection for the condition, and 
all subsequent decisions confirming and continuing 
compensation, were based on CUE, since the condition 
clearly existed prior to service without aggravation 
therein.  In October 1961, the RO notified the veteran of 
the proposal to sever service connection.  The veteran 
responded to the proposal in October 1961.  In a December 
1961 decision, the RO finalized the proposal, severing 
service connection for right ear otitis media; the veteran 
was informed but did not appeal this determination.   

Private medical records show that in January 1993 Dr. 
David F. Elliott referred the veteran to a specialist 
because of vertigo.  He noted a long history of severe ear 
infections since discharge from service and severely 
scarred tympanic membranes bilaterally.  Dr. Charles E. 
Bald examined the veteran in January 1993.  In a letter 
dated in January 1992 but apparently written in January 
1993, he stated that the veteran now had Meniere's disease 
probably secondary to a chronically, recurrently infected 
right ear since a young age.  His history of right ear 
disease had started as a young child when he had 
infections and perforations.  He had had a draining ear 
for many years that dried up, but again had a perforation 
and recurrent infections in service.  He had suffered 
hearing loss in the right ear and had worn a hearing aid 
for many years.  Treatment records from this period, from 
Dr. Elliott and Dr. Bald, reiterate these findings and 
history.  For example, a January 1993 treatment record 
notes the veteran had a long history of right ear problems 
starting with a perforation of the eardrum at age 12, 
which healed, and with reported reperforation of the 
eardrum in service; the current impression was possible 
Meniere's disease.

In 1997, the veteran sought to reopen the claim for 
service connection for right ear otitis media. 

The veteran was examined by VA in February 1998 in 
connection with claims for service connection for 
Meniere's disease and for bilateral hearing loss.  The 
examination reports do not discuss otitis media.

The veteran testified at an RO hearing in January 1999 
that at the time he entered service in 1944, his right ear 
condition had gone into remission; he stated that 
training, which included swimming and boxing matches, 
resulted in recurrence of the condition and 
hospitalization.  He stated that he had been selected for 
service in 1943 and had been found to be unfit for service 
because of his right ear problems; he further stated that 
the following year, in 1944, after being selected for 
service again, he was found to be physically fit for 
service.  He also submitted an article describing the 
recent suspension of boxing matches at boot camp in the 
Marines.

In January 2000, the Board remanded the issue of whether 
new and material evidence had been submitted to reopen the 
claim for service connection for right ear otitis media.  
The Board also remanded to the RO for an adjudication of a 
claim of CUE in the December 1961 RO decision that severed 
service connection for right ear otitis media.

In a March 2000 decision, the RO denied a claim of CUE in 
the December 1961 RO decision that severed service 
connection for right ear otitis media; the RO sent notice 
to the veteran on April 7, 2000.

In August 2000, correspondence was received indicating 
that the veteran was appointing his present attorney in 
connection with his claims.

In September 2000, the Board remanded the case for the 
issuance of an SOC on the CUE issue.  The RO mailed the 
veteran and his current attorney representative an SOC on 
the CUE issue on December 8, 2000.

The veteran's substantive appeal regarding the CUE issue 
was received by the RO on May 15, 2001.  The RO informed 
the veteran in August 2001 that his substantive appeal 
with regard to the CUE issue was untimely.  In February 
2002, the Board also advised the veteran that his 
substantive appeal of the CUE issue may not have been 
timely and afforded him an opportunity to respond to the 
issue of the timeliness of his appeal of that particular 
issue.  

II.  Analysis

Through discussions in correspondence, RO rating 
decisions, the statements of the case, the supplemental 
statements of the case, and Board remands, the VA has 
informed the veteran of the evidence necessary to 
substantiate his claim and to address the issue of 
timeliness of the appeal of the CUE issue.  He has been 
informed of his and the VA's respective responsibilities 
for providing evidence.  Pertinent records have been 
obtained.  The notice and duty to assist provisions of the 
law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A.  Application to reopen claim for service connection for 
otitis media

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for otitis media of the right ear was 
severed in a December 1961 RO decision.  The veteran did 
not appeal that decision, which thus became final.  
38 U.S.C.A. § 7105.  Although the December 1961 RO 
decision is considered final, the claim may be reopened if 
new and material evidence has been submitted since then.  
38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
[The Board notes that the definition of "new and material 
evidence" was recently revised, but the new version only 
applies to applications to reopen which are received by 
the VA on or after August 29, 2001; thus the new version 
does not apply to the instant case.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.156(a) 
(2002)).]

At the time of the RO's December 1961 decision to sever 
service connection, the veteran's service medical records 
and VA examinations were of record.  

In its December 1961 decision, the RO determined that the 
1944 RO grant of service connection for otitis media of 
the right ear had been the result of CUE.  The RO noted 
the condition clearly pre-existed service without 
aggravation therein. 

Since the final December 1961 RO decision, the evidence 
submitted consists of private and VA medical records, the 
veteran's statements, and a newspaper article.  All this 
evidence is dated decades after service.

While some of the additional evidence submitted since the 
final decision by the RO in December 1961 is new, none of 
it is material.  The 1998 VA examination reports do not 
discuss otitis media.  The newspaper article pertains to 
suspension of boxing matches in the Marines; the article 
does not specifically pertain to the veteran's otitis 
media of the right ear.  The records by private doctors in 
the 1990s discuss current treatment and the long history 
of right ear problems since the veteran's childhood, and 
do not pertain to aggravation of such condition during 
service.  These additional medical records are not 
material evidence as they are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  The veteran's recent statements, as well as 
those of his representative, opine that pre-service otitis 
media of the right ear was aggravated by swimming or 
boxing matches during active duty, but these individuals 
are laymen, and thus have no competence to give a medical 
opinion on causation or aggravation of a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Moreover, such lay statements are not new 
evidence, as they are cumulative or redundant of 
previously considered statements.

The Board finds that new and material evidence has not 
been submitted to reopen the claim for service connection 
for otitis media of the right ear, and the 1961 RO 
decision remains final.

B.  Timeliness of appeal of RO decision regarding claim of 
CUE

The file shows that the veteran and his representative 
have been informed of the issue of timeliness of appeal 
and have been given an opportunity to provide evidence and 
argument on the matter.  There has been compliance with 
due process on the timeliness question.  38 C.F.R. 
§ 20.101(c), (d) (2002); Marsh v. West, 11 Vet.App. 468 
(1998).

The Board only has jurisdiction to review RO decisions 
which are timely appealed.  For an appeal to be timely, a 
claimant must file a notice of disagreement within the 
year after the RO sends him notice of the adverse action; 
and to timely perfect an appeal the claimant must submit a 
substantive appeal within 60 days after being sent a 
statement of the case, or within the remainder of the 1-
year period which follows the RO's notice to him of the 
adverse decision, whichever period ends later.  A 
substantive appeal consists of a VA Form 9 or 
correspondence containing the necessary information.  
38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. §§ 20.200, 
20.202, 20.302; Roy v. Brown, 5 Vet.App. 554 (1993).

In a March 2000 decision, the RO denied a claim that there 
was CUE in a December 1961 RO decision which severed 
service connection for right ear otitis media, and the RO 
notified the veteran and his then-designated 
representative by letter dated April 7, 2000.  The RO 
issued an SOC on the CUE claim on December 8, 2000.  The 
veteran had 60 days after the December 2000 issuance of 
the SOC or until one year after the April 2000 notice of 
the RO decision, whichever was later, within which to file 
a substantive appeal.  Thus, the latest date on which the 
veteran could have filed a substantive appeal in a timely 
fashion was on April 6, 2001, that is one year after 
notice of the rating decision at issue.  The substantive 
appeal, which was dated May 11, 2001, was not filed until 
May 15, 2001.  Thus, it was not timely.  

A claimant may request an extension of the 60-day period 
for filing a substantive appeal for good cause.  Such a 
request should be in writing and be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303.  There is no evidence that 
the veteran requested any such extension.

The veteran's attorney contends that he never received the 
RO's April 7, 2000, notice of the March 2000 decision that 
denied the claim of CUE regarding the severance of service 
connection for otitis media of the right ear in 1961.  
However, at the time of the April 2000 RO notification, 
the American Legion was still designated as his service 
representative.  Indeed, the American Legion filed 
arguments for the veteran on the CUE issue as late as 
August and September 2000, in accordance with the 
designation on file.  A form designating the veteran's 
current attorney as his representative in this matter was 
not filed until August 2000.  Therefore, the RO properly 
mailed notice of the March 2000 decision to deny the CUE 
claim to the veteran and to his then-designated 
representative, the American Legion.  There is no 
indication that these mailings were misdirected.  The law 
presumes the regularity of the administrative process 
absent clear evidence to the contrary.  Warfield v. Gober, 
10 Vet. App. 483 (1997); Mindenhall v. Brown, 7 Vet. App. 
271 (1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).

Accordingly, the Board finds that the veteran was provided 
notice of the rating decision at issue and that he did not 
file a timely substantive appeal.  Absent a timely filed 
substantive appeal, the appeal must be dismissed as 
untimely. 






ORDER

The application to reopen a claim for service connection 
for otitis media of the right ear is denied.

The appeal of the March 2000 RO decision, which denied a 
claim of CUE in a December 1961 RO decision that severed 
service connection for right ear otitis media, was not 
timely, and such appeal is dismissed.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

